Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-14-00349-CV

                           IN THE INTEREST OF C.D., a Child

                 From the 38th Judicial District Court, Medina County, Texas
                              Trial Court No. 13-08-21978-CV
                      The Honorable Cathy O. Morris, Judge Presiding

    BEFORE CHIEF JUSTICE STONE, JUSTICE MARION, AND JUSTICE MARTINEZ

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. Counsel’s motion to withdraw is GRANTED.

       SIGNED October 22, 2014.


                                              _____________________________
                                              Rebeca C. Martinez, Justice